Citation Nr: 0700332	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  00-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to July 30, 1999 for 
the assignment of a 60 percent schedular rating for the 
service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	Jacques P. DePolis, Esq.



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The 
RO in Portland, Oregon, currently has jurisdiction over the 
veteran's VA claims folder.

By a November 1999 rating decision, the RO determined that a 
claim for increased rating for bronchial asthma submitted by 
the veteran in August 1977 was not still open.  Thereafter, 
by a March 2000 rating decision, the RO granted an increased 
rating of 60 percent for the veteran's bronchial asthma, 
effective November 16, 1999.

In September 2002, the Board determined that the proper issue 
for consideration was entitlement to an earlier effective 
date for the assignment of an increased evaluation for the 
veteran's bronchial asthma.  The Board remanded the case for 
the RO (then Wichita, Kansas) to readjudicate the case on 
this basis.  

By an October 2002 rating decision, the Wichita RO, in part, 
granted an earlier effective date of July 30, 1999, for the 
60 percent rating.  However, the RO determined that no 
earlier effective date was warranted.

The case was returned to the Board in July 2003, at which 
time it was remanded for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), as well as readjudication of 
the case.  After this development was completed, the Board 
denied an effective date earlier than July 30, 1999, for the 
increased rating in a May 2005 decision.

The veteran appealed the Board's May 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an August 2006 Order, the Court, pursuant to a joint 
motion, vacated the Board's decision and remanded the case 
for readjudication.

As an additional matter, the Board observes that the veteran 
indicated in a December 2004 statement that he was seeking 
increased ratings for both his bronchial asthma and his 
service-connected right knee disorder; he has submitted new 
increased rating claims.  Further, the RO sent correspondence 
to the veteran regarding these claims in June 2005.  However, 
the documents assembled for the Board's review does not 
reflect that these claims have been formally adjudicated 
below.  Accordingly, these claims are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  On August 19, 1977, VA received the veteran's claim for 
increased rating for service-connected bronchial asthma; the 
veteran subsequently notified VA that he was moving to New 
York in early December 1978; the RO mailed a letter dated 
November 22, 1978, to the veteran requesting he provide his 
new address in New York so that a physical examination could 
be scheduled in connection with his claim for increased 
rating; the letter was not returned to VA as undeliverable.

3.  Although the veteran submitted various written 
communications to the Board, including a direct deposit form 
in September 1979 which listed a New Jersey address, he did 
not specifically respond to the November 22, 1978, letter.  
Moreover, he did not indicate his willingness to report for 
an examination within one year from the date of that letter, 
nor did he otherwise refer to an increased rating for his 
bronchial asthma in any written communication with VA until 
August 1985.

4.  By a rating decision dated in September 1993, the RO 
effectively denied a disability rating for bronchial asthma 
in excess of 30 percent; the veteran was notified of this 
decision, including his right to appeal, and he did not 
appeal.

5.  Following the September 1993 rating decision, the next 
written communication in which the veteran indicated he was 
seeking an increased rating for his service-connected 
bronchial asthma was received July 30, 1999.

6.  No competent medical evidence if of record within the one 
year period preceding the July 30, 1999, claim which reflects 
it was factually ascertainable that the veteran was entitled 
to a rating in excess of 30 percent for his service-connected 
bronchial asthma.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 30, 
1999, for the assignment of a 60 percent rating for the 
veteran's service-connected bronchial asthma are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.158, 3.159, 3.400, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  The VCAA, which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  However, because the VCAA 
was enacted in November 2000, subsequent to the rating 
decisions that are the subject of this appeal, it was 
impossible to provide notice of the VCAA before the initial 
adjudication in this case. VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  See VAOGCPREC 7-2004.

The Board further notes that, in such circumstances, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that this timing defect can 
be remedied by a fully compliant VCAA notice issued prior to 
a readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, for the reasons 
detailed below, the Board finds that the veteran was provided 
with requisite VCAA notification by a May 2004 letter.  In 
pertinent part, this letter cited to the statutory provisions 
of 38 U.S.C.A. § 5110 regarding the assignment of effective 
dates, and informed the veteran that to establish entitlement 
to an earlier effective date for an evaluation, a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, which ever is later.  Further, this letter 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

The Board also notes that it is cognizant of the holding of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the Court held, in part, that the notice provided to a 
claimant should include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  As noted above, the 
aforementioned May 2004 letter adequately notified the 
veteran regarding his claim for an earlier effective date.  
The issue of whether he is entitled to a rating in excess of 
60 percent for his bronchial asthma is not currently before 
the Board.  Consequently, for the purposes of this appeal, 
any deficiency regarding this element under Dingess/Hartman 
is moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist has been 
satisfied in this case.  The veteran has had the opportunity 
to present evidence and argument in support of his claim, and 
he has not indicated the existence of any relevant evidence 
that is not on file.  Moreover, as is discussed below, the 
nature of an earlier effective date claim is such that it 
hinges on evidence which is already in the file.  No amount 
of additional evidentiary development would change the 
outcome of this case.  For example, no examination is deemed 
warranted with respect to the earlier effective date claim, 
as any such examination would only serve to evaluate the 
current severity of the disability and not whether the record 
supports an earlier effective date.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is 
doubt which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See Gilbert , 1 Vet. App. at 54.

The veteran essentially contends that he is entitled to an 
effective date prior to July 30, 1999, for the grant of a 60 
percent schedular rating for bronchial asthma because the RO 
failed to adjudicate his August 19, 1977 increased rating 
claim.  He maintains that his claim is still "open" and 
should be reviewed to determine whether a rating in excess of 
30 percent is warranted for any period from August 19, 1977 
to July 29, 1999.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  See 38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

In VAOPGCPREC 12-98 (Sept. 23, 1998), VA's General Counsel 
noted that 38 C.F.R. § 3.400(o)(2) was added to permit 
payment of increased disability compensation retroactively to 
the date the evidence establishes the increase in the degree 
of disability had occurred; that this section was intended to 
be applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) define "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. § 
3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for one 
or more benefits under the laws administered by the 
Department," and "identify the benefits sought."

Historically, the Board notes that service connection was 
established for bronchial asthma by a January 1972 rating 
decision, evaluated as 30 percent disabling, effective 
September 24, 1971.  Although rating decisions promulgated in 
February and May 1974 purported to reduce the rating to 10 
percent from May 1974, a July 2001 Decision Review Officer 
(DRO) decision determined that those decisions should be 
revised to have the effect as if the 30 percent rating had 
not been reduced.  The practical effect of the July 2001 DRO 
decision is that the 30 percent rating for service-connected 
bronchial asthma had never been reduced, but had remained in 
effect since September 1971.

The Board acknowledges that on August 19, 1977, VA received a 
written statement from the veteran in which he requested a 
reevaluation of his service-connected asthma.  Further, the 
Board notes that a subsequent October 1978 memorandum 
reflects he notified VA that he was moving to New York in 
early December 1978.  Consequently, a letter dated November 
22, 1978, was mailed to the veteran requesting that he 
provide his new address in New York so that a physical 
examination could be scheduled in connection with his claim 
for increased rating; the letter was not returned to VA as 
undeliverable.

The record reflects that the veteran submitted various 
communications to VA in the one year period following the 
November 22, 1978, letter.  For example, a date of last 
attendance of December 8, 1978 was noted for the Muskegon 
Business College in Muskegon, Michigan.  In April 1979, the 
veteran requested to have his claims file relocated to the 
New York RO from the Detroit, Michigan RO.  In June 1979, he 
requested to have his claims file transferred to the Newark, 
New Jersey RO from the New York RO.  He also submitted a 
direct deposit form in September 1979 which listed a New 
Jersey address.  However, he did not specifically respond to 
the November 22, 1978, letter, nor did he indicate his 
willingness to report for an examination within one year from 
the date of that letter, nor did he otherwise refer to an 
increased rating for his bronchial asthma in any written 
communication received by VA during this period.

As noted in the prior May 2005 Board decision, the veteran 
has contended that he never received the November 1978 letter 
from the RO.  However, the evidence reflects that the letter 
was date stamped as mailed by the RO on November 22, 1978.  
The Court has held that "there is a presumption of regularity 
which holds that government officials are presumed to have 
properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. 
Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear 
evidence to the contrary, VA is entitled to the benefit of 
this presumption.  Id.  

The joint motion that was the basis for the August 2006 Court 
Order contended that the May 2005 Board decision did not 
present an adequate statement of reasons and bases for the 
finding that the presumption of regularity was not rebutted 
as to the mailing of the November 1978 letter, citing to the 
September 1979 direct deposit form.  It was noted that this 
form provided a New Jersey address, and while it was not on 
file at the time of the mailing of the November 1978 letter, 
the joint motion asserted that it was clear that the RO did 
not know the veteran's address because they requested a 
current address in that letter.  Further, it was asserted 
that the direct deposit form did provide an updated address.  

The Board finds that the September 1979 direct deposit form 
does not rebut the presumption of regularity as to the 
mailing of the November 1978 letter.  A thorough review of 
the record reflects that the letter was mailed to what was 
the veteran's address of record.  This conclusion is also 
supported by the fact that the address was in Muskegon, 
Michigan, and it has already been noted that the veteran's 
date of last attendance for the Muskegon Business College was 
December 8, 1978, which is more than 2 weeks after the date 
of the mailing.  Moreover, as already stated, the letter was 
not returned as undeliverable.  The Board also observes that 
the letter did not request the veteran's current address, but 
what his address would be when he moved to New York in 
December of that year, which was the following month.  Thus, 
the letter was mailed prior to when the veteran indicated he 
would be moving.  

All of the aforementioned factors in the preceding paragraph 
support rather than rebut the presumption of regularity 
regarding the November 1978 mailing.  Simply put, the 
presumption of regularity has not been rebutted.

To the extent the joint motion contends that the September 
1979 direct deposit form indicates an alternative address, 
the Board observes that neither this form, nor any other 
written communication submitted by the veteran in the one 
year period following the November 22, 1978, letter 
specifically referred to the increased rating claim.  
Moreover, the November 1978 letter made it clear that the 
address was required in order to schedule the veteran for an 
examination in conjunction with this claim.  In none of the 
written communications received by VA within the one year 
period following the November 22, 1978, letter did he 
indicate his willingness to report for an examination, nor 
did he otherwise refer to his increased rating claim.  In 
fact, the Board finds it significant that the first written 
communication after the November 1978 letter in which he 
referred to such a claim was in August 1985 when he requested 
reevaluation of the service-connected disability.  He 
submitted a similar statement in September 1985.  

In short, the veteran did not specifically reply to the 
November 22, 1978, letter within one year of the date of 
mailing, nor did the veteran indicate his willingness to 
report for an examination during this period or otherwise 
refer to his increased rating claim until 1985, almost seven 
years from the date of mailing.  The provisions of 38 C.F.R. 
§ 3.158(a) state that where evidence requested in connection 
with an original claim is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, compensation based on such 
evidence shall commence not earlier than the date of filing 
the new claim.  Id.  In view of the foregoing, the Board 
finds that the veteran abandoned his August 1977 increased 
rating claim.

The Board further notes that even if it were to determine 
that the presumption of regularity had been rebutted, and/or 
that the August 1977 claim had not been abandoned, the 
veteran's claim for an earlier effective date would still be 
denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (the 
Board has the fundamental authority to decide a claim in the 
alternative).  

In this case, a June 1986 rating decision denied an increased 
rating for the veteran's service-connected asthma.  He was 
informed of that decision by correspondence dated in July 
1986, as well as his right to appeal, and he did not appeal.  
The Board acknowledges that the June 1986 rating decision 
specifically denied a rating in excess of 10 percent, but the 
effect of the July 2001 DRO decision was that the 30 percent 
rating had never been reduced.  Consequently, the February 
1974 rating decision, and subsequent rating decisions such as 
the June 1986 rating decision, were revised to reflect that 
the purported May 1974 reduction to 10 percent never 
occurred.

More importantly, a September 1993 rating decision which 
determined that the veteran was entitled to a 30 percent 
rating for his service-connected bronchial asthma, implicitly 
decided that a rating in excess of 30 percent was not 
warranted.  The veteran was informed of that decision by 
correspondence dated that same month, as well as his right to 
appeal, and he did not appeal.  Thus, in effect, the veteran 
did not dispute the determination that he was only entitled 
to a rating of 30 percent for his service-connected asthma.

In view of the foregoing, the Board concludes that the 
unappealed September 1993 rating decision - that a rating in 
excess of 30 percent was not warranted - became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Consequently, the 
Board may not readjudicate the claim on the same factual 
basis as this decision in the absence of clear and 
unmistakable error (CUE). Inasmuch as the veteran has not 
alleged CUE regarding the September 1993 rating decision, the 
Board has no authority to consider that issue.

A thorough review of the record for the period between the 
September 1993 rating decision and the current July 30, 1999, 
effective date does not show VA received any written 
communication by or on behalf of the veteran in which he 
indicated that he was seeking an increased rating for his 
service-connected bronchial asthma.  Thus, no valid increased 
rating claim was submitted during the period between the 
September 1993 rating decision and the current effective date 
of July 30, 1999.  See Rodriguez, supra.

The Board also finds that there is no competent medical 
evidence of record within the one year period preceding the 
July 30, 1999, claim which reflects it was factually 
ascertainable that the veteran was entitled to a rating in 
excess of 30 percent for his service-connected bronchial 
asthma.  Under the current criteria of Diagnostic Code 6602, 
in effect from October 7, 1996, bronchial asthma manifested 
by FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80 
percent, or intermittent inhalational or bronchodilator 
therapy warrants a 10 percent disability rating; a 30 percent 
rating is warranted for FEV-1 of 56 to 70 percent predicted, 
FEV-1/FVC of 56 to 70 percent, daily inhalational or 
bronchodilator therapy, or inhalational anti-inflammatory 
medication; a 60 percent rating is warranted for FEV-1 of 40 
to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids; a 
100 percent rating is warranted for FEV-1 of less than 40 
percent predicted, FEV-1/FVC of less than 40 percent, more 
than one attack per week with episodes of respiratory 
failure, or the requirement of daily use of systemic (oral or 
parenteral) high dose corticosteroids or immunosuppressive 
medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2006); 
see also 61 Fed. Reg. 46,720 (September 5, 1996).  In the 
absence of clinical findings of asthma at the time of 
examination, a verified history of asthma attacks must be of 
record.  Id.  Here, a thorough review of the record does not 
indicate any pulmonary function tests conducted or other 
clinical evidence within the one year period prior to the 
current July 30, 1999, effective date which indicates the 
veteran met or nearly approximated the schedular criteria for 
a 60 percent rating under Diagnostic Code 6602.

For the reasons stated above, the Board concludes that there 
is no legal basis for an effective date earlier than July 30, 
1999, for the grant of a 60 percent schedular rating for the 
veteran's service-connected bronchial asthma.  Accordingly, 
the benefit sought on appeal must be denied.


ORDER

Entitlement to an effective date prior to July 30, 1999 for 
the assignment of a 60 percent schedular rating for the 
service-connected bronchial asthma is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


